Name: Commission Regulation (EEC) No 2919/88 of 22 September 1988 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/8 Official Journal of the European Communities 23 . 9 . 88 COMMISSION REGULATION (EEC) No 2919/88 of 22 September 1988 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies  1 000 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 January 1988 ,  1 800 tonnes of boned beef and veal held by the Italian intervention agency that was bought in under Commission Regulations (EEC) No 2964/86 (4) and (EEC) No 1294/87 0 and put into store before 1 January 1988 ,  500 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 January 1988,  1 000 tonnes of boned beef and veal held by the United Kingdom intervention agency and put into store before 1 January 1988 . 2. The sale shall take place by means of a tendering procedure in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 14 November 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas the Danish, Italian, German, Irish and United Kingdom intervention agencies are holding stocks of boned intervention meat : whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advisable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 , 1 . The sale shall take place of approximately : 1 000 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 February 1988 , Article 2 This Regulation shall enter into force on 23 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 198 , 26. 7 . 1988 , p. 24. P) OJ No L 266, 24. 10 . 1979, p. 5 . (&lt;) OJ No L 276, 27 . 9 . 1986, p . 12. (5 OJ No L 121 , 9 . 5 . 1987, p . 28 .